     Case 2:16-cv-01577-JAM-KJN Document 57 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OLIVER GRAY,                                       No. 2:16-cv-1577 JAM KJN P
12                       Petitioner,
13            v.                                         ORDER
14    W.L. MUNIZ,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding with counsel, has filed this application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 26, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner filed

23   objections to the findings and recommendations. Respondent did not file a reply.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
     Case 2:16-cv-01577-JAM-KJN Document 57 Filed 05/27/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed March 26, 2020, are adopted in full;

 3          2. Petitioner's application for a writ of habeas corpus is denied; and

 4          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

 5   § 2253.

 6
     DATED: May 26, 2020
 7
                                                  /s/ John A. Mendez____________               _____
 8

 9                                                UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
